DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 17/540,262 and is in response to Applicant Arguments/Remarks filed 07/08/2022.  
Claims 1-20 are previously pending, no claims have been amended.  Claims 1-20 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLUBKOV (WO 2018/105878 A1) in view of HU (CN 104882639 A).
With respect to claims 1-3 and 20.  GOLUBKOV teaches a battery system 100 that includes a plurality of cells 80 (abstract).  Each of the battery cells 80 include a vent hole 88 (abstract).  The battery system includes an extinguishing system 60 with a reservoir 61 for an extinguishing agent and at least one conduit means 62 for conducting the extinguishing agent (abstract).  The conduit means 62 is positioned such that it is hit by a vent gas jet emitted by the vent holes of the battery cells 80 (abstract).  The conduit means 62 is configured to be melted by the vent gas jet (abstract).  The battery cell includes a cap assembly 84 which includes a cap plate 85 that includes a vent hole 88 (paragraph 51).  The vent member includes a notch which is opened due to a predetermined pressure, is mounted to or in the vent hole 88 (paragraph 51).  
The battery system includes the extinguishing system 60 that is configured for preventing or at least mitigating a thermal runaway (paragraph 55).  The extinguishing system includes the reservoir 61 that is configured for storing an incombustible and flame retardant extinguishing agent (paragraph 55).  The extinguishing agent then may be a pressurized gas storage of carbon dioxide (paragraph 55).  The extinguishing system includes the conduit means 62 configured as a conduit pipe 62 which is fluidly connected to a reservoir 61 and is configured to tightly enclose the extinguishing agent in a normal operation state of the battery module 90 (paragraph 56).  The conduit pipe 62 is aligned with the vent holes 88 of the battery cells (paragraph 56).  The conduit pipe 62 is configured to be melted by a gas vent jet of the battery cells (paragraph 56).  The conduit pipe 62 may include a plastic material with a melting temperature below the temperature of the vent gas jet (paragraph 56).  The conduit pipe 62 melts as soon as it is hit by a gas vent jet emitted by the vent holes 88 of the battery cells (paragraph 57).  Hence the pressurized carbon dioxide is emitted from the breach of the conduit pipe 62 and is distributed over the plurality of battery cells (paragraph 57).  The carbon dioxide expands as soon as it leaves the conduit pipe and thus cools the battery cells, and the carbon dioxide at least diminishes battery fires due to depletion of oxygen (paragraph 57).  
GOLUBKOV does not explicitly teach a weight A of the spray medium is determined according to equation (1).  
HU teaches a method and device for suppressing and preventing thermal runaway in a lithium ion battery (page 1 lines 43-44).  The method extinguishes a faulty lithium ion battery by an inert gas (page 2 lines 1-2).  The method includes spraying and cooling a faulty lithium ion battery using the gas (page 2 lines 6-7).  The method includes determining the spray amount of the spray gas based on the vaporization latent heat of the liquid inert gas (page 2 lines 9-10).  The amount of the inert gas spray is determ8iend using the formula, where h, the amount of the inert gas spray, is based on both, R the latent heat of vaporization of the inert gas spray, and Q, the thermal runaway heat release of the battery (page 2 lines 20-25).    Wherein Q is dependent upon the calorific value of the combustible material of the lithium ion battery, and the mass of the combustible material of the battery (page 2 lines 24-30).  
HU teaches determining the amount of the inert gas for preventing thermal runaway based on an amount in liters (page 2 lines 17-20) and therefore does not explicitly teach the weight of the spray medium.  HU however does as not teach at least controlling and adjusting the amount of the spray medium as claimed.  However, the mass and volume of a fluid are intrinsically linked, and therefore controlling the volume of the gas would also therefore control the mass of the fluid.  
Similarly HU teaches Q being the heat release amount of the battery cell (page 2 lines 23-27).  The heat release amount Q then is based on the mass of the combustible material constituting the lithium ion battery (page 2 lines 26-28).  Therefore HU does not explicitly teach a capacity of a secondary battery.  The capacity of the battery is taken to be based on the choice of the active material, and then HU then teaches the heat release amount is similarly tied to the choice of the active material.  
HU does not explicitly teach a weight of the spray medium to alleviate spreading of the thermal runaway is determined according to equation 1 as claimed.  However, HU teaches the method of suppressing and preventing thermal runaway by spraying and cooling the battery with the inert gas (page 2 lines 6-7).  The amount of the inert gas then is based on the vaporization latent heat of the inert gas, and is controlled so that it is within a range of the heat loss of the battery unit (page 2 lines 6-10).  Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to adjust and control the amount, or weight of the extinguishing agent as taught by GOLUBKOV, as HU teaches controlling the amount of the extinguishing agent may be determined as a matter of routine optimization in order to ensure the suppression and prevention of the thermal runaway of the lithium ion battery (page 2 lines 29-33).  
With respect to claim 4.  GOLUBKOV teaches the gas used is carbon dioxide (paragraph 57).  Carbon dioxide has a latent heat of vaporization at t.p. of 149.6 BTU/lb (see “Carbon Dioxide (CO2)” by CONCOA precision gas controls) which is about 348 kJ/kg.  
With respect to claims 5-7.  GOLUBKOV does not explicitly teach the pressure of the carbon dioxide, but does teach pressurized carbon dioxide being emitted from the breach of the conduit 62 (paragraph 57).  HU similarly teaches the inert gas is ejected from the pipe, and vaporizes on the surface of the battery to absorb a large amount of heat to lower the temperature of the battery (page 3 lines 14-17).  The inert gas then is controlled by using a control valve (page 3 lines 25-27).  Therefore the control of the pressure of the spray pipeline of GOLUBKOV with HU is taken to be a result effective variable in order to control the amount of the inert gas, as taught by GOLUBKOV and HU to cool the batteries.  
With respect to claim 8.  GOLUBKOV teaches the conduit pipe 62 is aligned with the vent holes 88 of the battery cells (paragraph 56).  
With respect to claim 9.  GOLUBKOV teaches carbon dioxide as being a fire control gas, as the carbon dioxide is taught to diminish battery fires due to the depletion of oxygen (paragraph 57).  
With respect to claim 10.  GOLUBKOV teaches the battery system includes a housing for accommodating the plurality of battery cells (paragraph 25).  The housing includes bottom, side walls, and at least a cover for containing the components of the battery system (paragraph 25).  Therefore the extinguishing system 60 is taken to be connected to the housing.  GOLUBKOV does not explicitly teach the spray pipeline, such as the conduit means 62 comprises a plurality of pipeline units arranged in parallel.  
HU teaches the steps of the spraying may be in parallel (page 4 lines 9-10).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to arrange the spraying pipelines of GOLUBKOV so that they are arranged to spray in parallel as taught by HU as this is combination of known prior art elements in order to achieve predictable results.  
With respect to claim 11.  GOLUBKOV teaches the extinguishing system 60 comprises the conduit means 62 that is aligned with the vent holes 88 of the plurality of cells (paragraph 56).  The conduit is configured to be melted by a gas vent jet of the battery cells, such that the pipe consists of a plastic material that melts when it is hit by the gas vent jet emitted from the vent holes 88 (paragraphs 56-57).  GOLUBKOV then teaches the housing includes a battery system cover that is configured to be attached to the housing, and the battery cells and further components systems are inserted in the housing (paragraph 25).  
With respect to claim 16.  GOLUBKOV teaches the conduit pipe is configured to be melted by a gas-vent jet of the battery cells 80, such that the conduit 62 consists of a plastic material with a melting temperature below the temperature of the vent gas jet (paragraph 56).  
With respect to claim 17.  GOLUBKOV teaches the plastic material melts at a temperature below the temperature of the vent gas jet (paragraph 56).  The emitted vent-gas jet typically comprises a temperature of about 500 degrees C (paragraph 8).  Therefore GOLUBKOV is taken to teach an overlapping range of the melting point of the hot melt part, the plastic being less than 500 degrees C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05(I). 
With respect to claim 18.  GOLUBKOV teaches the cap plate includes a vent hole 88 that includes a notch, which is opened due to a predetermined pressure, and is mounted to or in the vent hole 88 (paragraph 51).  
With respect to claim 19.  GOLUBKOV teaches that high capacity rechargeable batteries are used as the power supply for hybrid vehicles (paragraph 2).  The battery modules formed may be utilized to power electric vehicles (paragraph 4).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLUBKOV (WO 2018/105878 A1) in view of HU (CN 104882639 A) as applied to claim 10 above, and further in view of MACDONALD (US 2020/0303789 A1).
Claim 15 is dependent upon claim 10, which is rejected above under 35 U.S.C. 103 in view of GOLUBKOV and HU.  GOLUBKOV teaches the extinguishing agent may be a gas or a liquid (paragraph 15).  However GOLUBKOV does not teach where the storage case further includes a drive device comprising an elastic member and drive member, such that the drive member is able to drive the spray medium in the liquid storage part into the spray pipeline.
HU teaches a storage tank 2, control valve 3, and sub control valve 4 (page 5 lines 15-17).  Further the inert gas is ejected from a pipe (page 3 lines 12-14).   The gas may be in the form of a liquid inert gas, such as liquid nitrogen, or carbon dioxide (page 4 lines 11-12).  
Neither GOLUBKOV or HU though teaches a drive device comprising an elastic member to drive the spray medium in the liquid storage part to the spray pipeline.  
MACDONALD teaches a thermal management system for a vehicle that includes a battery in thermal communication with the heat exchange circuit (abstract).  The system includes at least a coolant pump 109 fluidically connected to the heat exchange circuit to circulate the fluid (paragraph 0025).  The pump may be a suitable mechanical pump, such as a diaphragm pump (paragraph 0025).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the pump for the system of GOLUBKOV as modified by HU with the diaphragm pump of MACDONALD, as this is a simple combination of one known prior art element for another in order to achieve predictable results.  

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not explicitly teach or suggest wherein the storage case comprises a case body comprising a cavity, a separator located int eh cavity, the separator separating the case body into a liquid storage part and a gas storage part, wherein the liquid storage part is in communication with the spray pipeline, the gas storage part comprising an inlet for inflow of a compressed gas, the separator being able to drive the spray medium in the liquid storage part into the spray pipeline under an action of the compressed gas in the gas storage part.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11342611 in view of HU (CN 104882639 A). Patent ‘611 claims a battery pack comprising a plurality of cells each of which comprises a weakened portion, a spray pipeline which corresponds to the weakened portion and includes a breakthrough region.  However, Patent ‘611 does not claim a weight A of the spray medium is determined according to equation (1).  
HU teaches a method and device for suppressing and preventing thermal runaway in a lithium ion battery (page 1 lines 43-44).  The method extinguishes a faulty lithium ion battery by an inert gas (page 2 lines 1-2).  The method includes spraying and cooling a faulty lithium ion battery using the gas (page 2 lines 6-7).  The method includes determining the spray amount of the spray gas based on the vaporization latent heat of the liquid inert gas (page 2 lines 9-10).  The amount of the inert gas spray is determined using the formula, where h, the amount of the inert gas spray, is based on both, R the latent heat of vaporization of the inert gas spray, and Q, the thermal runaway heat release of the battery (page 2 lines 20-25).    Wherein Q is dependent upon the calorific value of the combustible material of the lithium ion battery, and the mass of the combustible material of the battery (page 2 lines 24-30).  
HU teaches determining the amount of the inert gas for preventing thermal runaway based on an amount in liters (page 2 lines 17-20) and therefore does not explicitly teach the weight of the spray medium.  HU however does as not teach at least controlling and adjusting the amount of the spray medium as claimed.  However, the mass and volume of a fluid are intrinsically linked, and therefore controlling the volume of the gas would also therefore control the mass of the fluid.  
Similarly HU teaches Q being the heat release amount of the battery cell (page 2 lines 23-27).  The heat release amount Q then is based on the mass of the combustible material constituting the lithium ion battery (page 2 lines 26-28).  Therefore HU does not explicitly teach a capacity of a secondary battery.  The capacity of the battery is taken to be based on the choice of the active material, and then HU then teaches the heat release amount is similarly tied to the choice of the active material.  
HU does not explicitly teach a weight of the spray medium to alleviate spreading of the thermal runaway is determined according to equation 1 as claimed.  However, HU teaches the method of suppressing and preventing thermal runaway by spraying and cooling the battery with the inert gas (page 2 lines 6-7).  The amount of the inert gas then is based on the vaporization latent heat of the inert gas, and is controlled so that it is within a range of the heat loss of the battery unit (page 2 lines 6-10).  Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to adjust and control the amount, or weight of the extinguishing agent as claimed by Patent ‘611, as HU teaches controlling the amount of the extinguishing agent may be determined as a matter of routine optimization in order to ensure the suppression and prevention of the thermal runaway of the lithium ion battery (page 2 lines 29-33).  

Response to Arguments
Applicant’s arguments, see pages 2-3 of Applicant Arguments/Remarks, filed 07/08/2022, with respect to the rejection(s) of claim(s) 1-11 and 16-20 in view of GOLUBKOV and PRILUTSKY under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of GOLUBKOV and HU (CN 104882639 A).
On page 3 of Applicant Arguments/Remarks, Applicant argues that PRILUTSKY teaches determining the amount of the spray liquid by temperature-related parameters of the battery.  In contrast Applicant argues that in claim 1 equation (1) is intended to determine the weight of the spray medium according to the capacity and latent heat of the spray medium.  These arguments are persuasive.  However, new grounds of rejection are made in view of HU.  
As noted above HU explicitly teaches determining the spray amount of the gas based on the vaporization latent heat of the liquid inert gas (page 2 lines 9-10).  Further while HU does not explicitly teach the capacity of the battery, HU does teach the amount is controlled based on the heat release amount Q of the battery cell (page 2 lines 23-25) such a value includes parameters specific to the choice of the active material (page 2 lines 26-28) which is going to have a specific capacity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722